Citation Nr: 1422062	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  07-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left foot disability, to include gout.

4.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Original jurisdiction over this matter was subsequently transferred to Roanoke, Virginia.

These issues were previously before the Board in September 2010 and December 2013, on which occasions the case was remanded for further development.  Although the Veteran initially requested a hearing before the Board, he withdrew this request in June 2010; a hearing is not required.  38 C.F.R. § 20.702(e) (2013).

This case is now entirely contained in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS).  In a March 2014 statement, the Veteran waived review by the agency of original jurisdiction of any additional evidence or argument submitted.  See 38 C.F.R. §§ 20.800, 20.1304(c).

The issue of service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The current right shoulder disability, to include arthritis, was not incurred in service or related to any symptoms or treatment in service, and arthritis did not manifest to a compensable degree within one year after discharge from service.

2.  The current left shoulder disability, to include arthritis, was not incurred in service or related to any symptoms or treatment in service, and arthritis did not manifest to a compensable degree within one year after discharge from service.

3.  A currently diagnosed left foot disability, to include gout, was not incurred in service or related to any symptoms or treatment in service, and arthritis did not manifest to a compensable degree within one year after discharge from service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2013).

2.  The criteria to establish service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2013).

3.  The criteria to establish service connection for a left foot disability, to include gout, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Assist and Notify

The AOJ notified the Veteran in a November 2005 letter, prior to the initial adjudication, of the evidence and information necessary to substantiate his service connection claims, including the responsibilities of VA and the Veteran in providing such evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Thereafter, including in May 2008 and November 2011, the AOJ advised the Veteran of the evidence and information necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of this notice was cured by subsequent readjudication of the claims, including in a March 2014 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Further, VA obtained the Veteran's service treatment records and all identified, available VA and private treatment records for which the Veteran provided sufficient authorization.  The Veteran was also afforded VA examinations concerning his claims in March 2011 and February 2014 report, as directed by the prior remand.  See 38 U.S.C.A.1 § 5103A(d); 38 C.F.R. § 3.159(c).  Considering initial and addendum reports together, the VA examinations and opinions were thorough, and contained well-reasoned opinions supported by analysis in addition to data.  There is no argument or indication that the opinions are inadequate for the issues decided herein, and no further medical evidence is necessary.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II.  Merits Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service; if the disability was first diagnosed after discharge, the pertinent evidence must show that it was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1113(b), 1131; 38 C.F.R. § 3.303(a),(d).  

Service connection generally requires evidence showing: (1) existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under certain circumstances, lay statements will be competent and sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For certain listed chronic diseases, including arthritis, service connection will be granted on a presumptive basis if it manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service for a listed chronic disability.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral shoulders

The Veteran contends that his current bilateral shoulder disorder is due to performing multiple push-ups and pull-ups during service, with no specific injury.  He reports having bursitis and symptoms in both shoulders since 1978.  See, e.g., March 2011 VA examination report, statement received in March 2014. 

The Veteran is competent to report observable symptoms of a shoulder disability, to include persistent pain over many years during service and thereafter.  Jandreau, 492 F.3d 1372.  In contrast, he is generally not competent as a lay witness to offer a diagnosis regarding his shoulders, to include whether his symptoms were due to bursitis or some other disorder.  Rather, such an opinion requires interpretation of the medical evidence and medical training or expertise due to the complex nature of the musculoskeletal system, as well as the Veteran's post-service history of strenuous activities involving the upper extremities and intermittent denial of symptoms.  Id. 

Service records reflect that, in multiple periodic examinations from December 1976 through November 1988, the Veteran denied a painful or "trick" shoulder and no clinical abnormalities were found in the upper extremities.  See service treatment record packets received in May 2006 (at pp.8-37).  Nevertheless, at his June 1995 service retirement examination, the Veteran reported a history of bursitis or arthritis and a painful or "trick" shoulder, and was noted to have shoulder pain with overuse.  No clinical abnormalities were found, although the examiner noted degenerative joint disease upper extremity in the comments.  See id. (at pp.6-7, 8-9).  Thereafter, an August 1995 service treatment record reflects complaints of bilateral shoulder pain for 12 years, depending on activities.  There was crepitus and tenderness to palpation, but bilateral shoulder X-rays showed no evidence of degenerative joint disease.  The diagnosis was bursitis and overuse syndrome.  See id. (at p.42).

Although the Veteran has reported recurrent symptoms in both shoulders, including during service, the weight of the evidence shows that there were some periods of remission, and his pain was in conjunction with an active lifestyle and employment, as noted by the February 2014 VA examiner.  Significantly, approximately three years after service, in an October 1998 private evaluation, the Veteran raised no complaints referable to the shoulders and was found to have normal range of motion in the upper extremities.  See treatment records from Dr. Joselevich and the Naval Hospital received in November 2005 (at p.16).  This directly contradicts the Veteran's assertions of continuous shoulder symptoms since service.  

The 1998 medical record is more probative than the Veteran's reports during the course of this appeal because they were contemporaneous to the symptoms and were made for treatment purposes, prior to the claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  As such, the Veteran is not credible with respect to having persistent symptoms or continuous symptomatology in the right or left shoulder since service, either in the 1970s or 1995.  Therefore, while arthritis is a chronic disease under 38 C.F.R. § 3.309(a), such as to enable service connection based on continuity of symptomatology alone per Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013), the lack of credible evidence of continuity precludes such award in this case. 

Although the Veteran again reported pain, particularly the right shoulder, on several subsequent occasions, these episodes were noted to be due to overuse, and there was no evidence of arthritis until a 2007 MRI of the right shoulder and February 2014 X-rays of the left shoulder.  See, e.g. March 2002 private record from internal medicine provider received in May 2012 (at p.5, diagnosing bursitis for complaints of "arthritis" with lifting items and objective tenderness); March 2003 VA examination (at p.1,4,7,9, noting reported treatment for bursitis in 1970s and in 1995 from "overuse syndrome," pain with physical activity, but no objective impairment to warrant a diagnosis of bursitis during testing, and X-rays negative for arthritis).  Significantly, in a May 2007 private treatment session, the Veteran reported right shoulder pain for "several years," and that he used his arms a lot as a traffic police officer; these complaints prompted an MRI that showed arthritis.  See treatment records from Dr. Pontier received in December 2011 (at pp.53, 57).  

The March 2003 and March 2011 VA examiners declined to give a current diagnosis of bursitis, even after noting the documented treatment in 1995 for bursitis due to "overuse syndrome."  The March 2011 VA examiner concluded that there was no current bursitis, but there was pain due to overuse syndrome, and X-rays of the shoulders were again within normal limits bilaterally.  See VBMS reports (at pp.1,6,10-11,13 in initial report; p.22-23 in clarifying report).  

In a February 2014 report, another VA examiner noted the Veteran's complaints of pain with activity over the years, which was diagnosed as arthritis in the right shoulder by MRI in 2007, and previously diagnosed as bursitis due to overuse syndrome.  Current X-rays also showed left shoulder degenerative joint disease.  The examiner noted that X-rays in 1995 clearly showed no arthritis and a diagnosis of bursitis due to overuse, and that the Veteran then had a career in law enforcement for many years without reported or documented limitation.  Based on this timeline, the VA examiner opined that the Veteran's degenerative arthritis diagnosed in 2007 was mostly likely due to natural age and active lifestyle, and was not proximately due to or a result of any injury, illness, or events during military service, to include shoulder complaints and treatment in 1995 with reported symptoms for 12 years.  The examiner also opined that the left shoulder arthritis diagnosed in February 2014 was consistent with natural age and, therefore, less likely than not incurred in or related to military service or had its onset within one year after separation from service.  See VBMS report (at p.1-3,12).  The Board notes that right shoulder X-rays conducted for the March 2003 examination were also negative for arthritis.  
 
There is no medical opinion of record linking the Veteran's current left or right shoulder disability to service, and the Veteran is not competent in this regard.  Further, the November 2014 VA examiner's opinion is highly probative, as it considers all pertinent lay and medical evidence, and is supported by a well-reasoned explanation based on medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (probative value of a medical opinion is determined based on whether the expert was fully informed of the pertinent facts or medical history, whether there is a fully articulated opinion, and whether the opinion is supported by a reasoned analysis, not just data and conclusions).  

In sum, the most probative evidence shows that arthritis was not diagnosed or manifest to a compensable degree until many years after service, and the most probative evidence is against a finding that any currently diagnosed shoulder disorder is related to injury, symptoms, or treatment symptoms in service.  Therefore, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the claims must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 

Left foot disorder, to include gout

The Veteran contends that his current left foot disorder of gout is related to treatment for pain in the foot and toes in service.  See, e.g., March 2014 statement.

Although the Veteran is competent to report observable symptoms of a left foot disorder, he is not competent to diagnose the underlying disorder.  Such an opinion requires interpretation of the medical evidence and medical training or expertise due to the complex nature of the Veteran's symptoms and medical history, including the need for objective testing to show gout and arthritis.  Jandreau, 492 F.3d 1372.

The Veteran's service records reflect treatment in August 1993 for pain in the left foot and toes for two months, which was diagnosed as metatarsalgia and treated with Indocin and Tylenol.  A follow-up record four days later, also in August 1993, noted that the pain was improving with medications.  (The Veteran was also treated for the right toe during service in June 1979 related to an injury, but he is already in receipt of service-connected compensation for a right toe disability.)  See three packets of service treatment records received May 2006 (at pp.38-40).

Blood work during service in March 1989 showed uric acid level of 7.7, with the normal range being 2.6-7.2.  Other uric acid readings, including two weeks later, were within the normal range.  At his June 1995 discharge examination, the Veteran reported a history of "foot problems," and the examiner noted complaints regarding the right big toe.  There were no pertinent symptoms reported or clinical abnormalities found for the left foot.  See id. (at pp.3,5,6, 8-9).  

More recently, VA and private treatment records noted a diagnosis of gout for pain in the left foot and toes, and that the Veteran has taken medicine for occasional attacks of such disorder.  See, e.g., treatment records dated from Dr. Pontier received in December 2011 (at pp.20,46,66); Virtual VA treatment records through November 2012.  Although the March 2011 VA examiner found no current diagnosis of gout, she did not appear to consider these recent treatment records.  See VBMS reports (at pp.2,9,11,13 in initial report; pp.16,23 in clarifying report).  

In a February 2014 VA examination, the VA examiner confirmed the Veteran's current left foot disorders of gout and arthritis of the great toe, but opined that they were less likely than not incurred or otherwise related to service, to include the treatment for left foot and toe pain with Indocin in 1993.  The examiner noted that gout was diagnosed in 2004 and controlled with medication, and current X-rays showed mild degenerative joint disease in the great toe, but no gouty arthritic changes.  The examiner explained that, if the Veteran had suffered chronic, recurrent gout of the left great toe or foot since 1993, over 20 years ago, current X-rays would most likely show advanced gouty arthritis.  Instead, there were only mild degenerative changes consistent with natural aging, regardless of career choice.  Additionally, the examiner explained that the 1993 service treatment record showed full range of motion and no tenderness to percussion of the left great toe, in contrast to the classic presentation for gout of exquisite tenderness even to light touch, suggesting that the condition was not gout at that time.  The examiner also stated that Indocin is recognized as one form of gout therapy, but is an anti-inflammatory used for many types of painful inflammation other than gout.  The examiner indicated that service records in 1993 showed that the Veteran's left foot pain was most likely due to footwear, and Indocin (or Indomethacin) was prescribed for pain.  Further, the VA examiner stated that the mild elevated uric acid level during service in 1989 did not correlate with symptoms of knee pain, rule out infections process, and gout was not diagnosed at that time.  The examiner explained that mild uric acid level elevation in the absence of classic gout symptoms is not diagnostic for gout, and there was no diagnosis of gout in the service records.  There was also no evidence of gout within one year after service, and the Veteran reported that he first began to see podiatry for injections and treatment in about 2004.  See VBMS report (at p.3,9,20,22).

There is no medical opinion of record linking the Veteran's gout or arthritis of the left foot to service, and the Veteran is not competent in this regard.  The Veteran has reported that the service provider in 1993 told him he was being treated for gout in the left foot.  See, e.g., March 2014 statement.  Although he is competent to report was his provider told him about his condition, it was made many years after the reported treatment, is not otherwise documented in the treatment records, and is inconsistent with the other medical evidence, as summarized and interpreted by the VA examiner in his February 2014 report.  As such, the Veteran's statement has low probative value and is not credible.  See Caluza, 7 Vet. App. at 511.  In contrast, the February 2014 VA examiner's opinion is highly probative, as it considers all pertinent evidence, and is supported by a well-reasoned explanation based on medical expertise and accurate history.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

In sum, the most probative evidence shows that the Veteran first had chronic or persistent left foot symptoms many years after service, and arthritis was not diagnosed or manifest to a compensable degree within one year after service.  The most probative evidence is against a finding that any currently diagnosed left foot disorder, to include gout or arthritis, is related to any injury, symptoms, or treatment in service.  Therefore, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a left foot disability, to include gout, is denied.


REMAND

The February 2014 VA examiner opined that the Veteran's prostate cancer was not incurred in or related to treatment for any moles, lesions, sexually transmitted diseases (STDs), or other genitourinary conditions as shown in the service records.  
While some rationale was provided, the examiner did not appear to directly consider specific evidence, such as a notation in March 1998 of "very unusual changes" and inflammation shown in a urethroscopy related to excision of multiple genital warts, some of which reportedly existed prior to the Veteran's discharge from service.  See records from Naval Hospital received in November 2002 (at p.10); records from Dr. Keyes received in May 2012 (at p.2-3).  

Given the above, the Board finds that an addendum opinion is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to the February 2014 VA examiner, or another appropriate medical professional if that individual is unavailable, for an addendum opinion as to service connection for prostate cancer.  Review of the claims file should be noted in the report.  

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's prostate cancer was incurred or caused by any treatment for genitourinary conditions during service.  

A complete explanation must be provided, with consideration of all pertinent evidence.  If an opinion cannot be offered without speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered, including what, if any additional information is necessary.  
 
2.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


